Title: To Thomas Jefferson from Albert Gallatin, 6 October 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Treasury Department Octer. 6th 1801
The Secretary of the Treasury wishes to know where the Commrs., appointed to decide on the claims under judge Symme’s purchase, reside, in order to send the commisions. There is no time to be lost.
A pardon has already been signed in favor of Hopkins & transmitted to Mr P. Freneau.
The situation of the revenue district of Massac renders an appointment necessary. The resignation of Mr Irwin shows the difficulty of finding a proper character to reside there. Mr Chribbs had been recommended by Mr Claibourne next to Mr Irwin. The two enclosed letters are also in his favour. No other application has been made—
Respectfully submitted by
Albert Gallatin
